[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] PRE-JUDGMENT REMEDY
On this application for pre-judgment remedy, plaintiff claims that Benistar Property Exchange Trust Co., Inc., violated her instructions to invest sums of money in interest bearing money market accounts or securities but instead permitted such sums to be invested by Paine Webber in equity securities which became worthless causing the plaintiff to lose $1,100,000. Plaintiff claims that David E. Carpenter, an officer of Benistar Property Exchange Trust Co., Inc., is personally liable for his personal involvement and actions, as it Benistar Ltd., a corporation which owns the stock of Benistar Property Exchange and which allegedly made representations on behalf of and was in actual control of Benistar Property Exchange.
An action involving these same parties as well as additional parties was started in Massachusetts and the parties anticipate that the Massachusetts action will be the primary vehicle for actual litigation of the issues.
Defendant Carpenter claims he is not liable, because all of his actions were on behalf of Benistar Property Exchange Trust Co., Inc., a corporation. Benistar Ltd., claims it is not directly liable. Both parties also deny liability because they breached no instruction of plaintiff. Benistar is covered by a Travelers Insurance policy for $5 million, Travelers claiming that the policy covers only internal corporate fraud and cannot be invoked for the benefit of a third party such as the plaintiff. At least $8.5 million in claims have been filed against these parties in the Massachusetts litigation.
After an oral hearing and reviewing memoranda of law, it is found that there is probable cause to believe that plaintiff's action will be successful against all three parties, more so against Benistar Property Exchange Trust Co., Inc., and less so against Benistar Ltd., and Carpenter, individually; that there is a likelihood that some portion of the Travelers policy will be available to satisfy any judgment obtained; CT Page 7139 that a pre-judgment remedy against Benistar Property Trust Co., Inc., Benistar Ltd., and Carpenter is granted in the total amount of $500,000 and with a maximum of $250,000 granted against Carpenter.
Wagner, J.